         CASE 0:21-cr-00011-JRT-TNL Doc. 38 Filed 07/27/21 Page 1 of 4




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


 United States of America,                            Case No. 21-cr-11 (JRT/TNL)

                      Plaintiff,

 v.                                                              ORDER

 Josbel Elizar Araujo Castillo,

                      Defendant.


       This matter comes before the Court on Defendant Josbel Elizar Araujo Castillo’s

Motion to Extend Dates (ECF No. 35) and Motion to Exclude Time Under the Speedy Trial

Act (ECF No. 36). Defendant has also filed a Statement of Facts in Support of his Motion

for Extension of Time to File Motions.          (ECF No. 37.)     Defendant requests an

approximately eight-week continuance of the deadline to file motions and corresponding

dates, including his motions hearing date and trial date. (ECF No. 35 at 1.) Defendant

requests this continuance on the basis that he needs additional time to review discovery

with counsel and, due to COVID-19, in-person visits at the facility where he is detained

“have been curtailed.” (Id.) Additionally, all communication between Defendant and

defense counsel must be conducted through an interpreter. (Id.) The Government has no

objection to the requested continuance. (Id.; see also ECF No. 36 at 1.)

       As previously stated, beginning on March 13, 2020, and continuing thereafter, the

Honorable John R. Tunheim, Chief District Judge for the United States District Court for

the District of Minnesota, has issued a series of General Orders in connection with the


                                            1
           CASE 0:21-cr-00011-JRT-TNL Doc. 38 Filed 07/27/21 Page 2 of 4




COVID-19 pandemic, addressing, among other things, criminal proceedings and trials. 1

On April 29, 2021, Chief Judge Tunheim entered General Order No. 28, which allows

limited in-person proceedings to start on May 3, 2021, for defendants who decline to

consent to conducting the proceeding using videoconferencing, or telephone conferencing

if videoconferencing is not reasonably available. See generally In re: Updated Guidance

to Court Operations Under the Exigent Circumstances Created by COVID-19, Gen. Order

No. 28 (D. Minn. Apr. 29, 2021). General Order No. 28 states that because only limited

in-person proceedings may be held each day, criminal proceedings may be continued until

the date that the criminal proceeding takes place.

        General Order No. 28 continues to encourage the use of videoconferencing in

criminal proceedings and states that, with the defendant’s consent, criminal proceedings

will be conducted by videoconferencing, or telephone conferencing if videoconferencing

is not reasonably available. 2 General Order No. 28 further provides that the presiding judge

will enter orders in individual cases to extend deadlines and exclude time under the Speedy

Trial Act to address delays attributable to COVID-19.

        The Court inquired whether Defendant consented to conducting the criminal

motions hearing using videoconferencing. (ECF No. 19.) Defendant indicated through

counsel that he consents to videoconferencing for the criminal motions hearing. (ECF No.


1
   All General Orders related to the COVID-19 pandemic may be found on the Court’s website at
https://www.mnd.uscourts.gov/coronavirus-covid-19-guidance.
2
  See also General Order No. 29, which went into effect on June 23, 2021, vacated General Order No. 27, and
extended the Court’s authorization to conduct certain criminal proceedings via video or telephone conference
pursuant to the CARES Act “[b]ecause the emergency created by the COVID-19 outbreak continues to materially
affect the functioning of court operations in the District of Minnesota.” In re: Updated Guidance to Court
Operations Under the Exigent Circumstances Created by COVID-19, Gen. Order No. 29 (D. Minn. June 17, 2021).


                                                     2
            CASE 0:21-cr-00011-JRT-TNL Doc. 38 Filed 07/27/21 Page 3 of 4




20.) Consistent with the health and safety protocols of this Court and the facility in which

Defendant is detained, the criminal motions hearing will be held by videoconference and

is continued to November 9, 2021.

       Pursuant to 18 U.S.C. § 3161(h), this Court finds that the ends of justice served by

granting such a continuance outweigh the best interests of the public and Defendant in a

speedy trial and such continuance is necessary to provide Defendant and his attorney

reasonable time necessary for effective preparation and to make efficient use of the parties’

resources. Based on all the files, records, and proceedings herein, IT IS HEREBY

ORDERED that:

       1.      Defendant’s Motion to Extend Dates (ECF No. 35) and Motion to Exclude
               Time Under the Speedy Trial Act (ECF No. 36) are GRANTED.

       2.      The period of time from July 22 through November 9, 2021, shall be
               excluded from Speedy Trial Act computations in this case.

       3.      All motions in the above-entitled case must be filed and served consistent
               with Federal Rules of Criminal Procedure 12(b) and 47 on or before
               September 30, 2021. D. Minn. LR 12.1(c)(1).

       4.      Counsel must electronically file a letter on or before September 30, 2021,
               if no motions will be filed and there is no need for hearing.

       5.      All responses to motions must be filed by October 14, 2021. D. Minn. LR
               12.1(c)(2).

       6.      Any Notice of Intent to Call Witnesses must be filed by October 14, 2021.
               D. Minn. LR 12.1(c)(3)(A).

       7.      Any Responsive Notice of Intent to Call Witnesses must be filed by October
               19, 2021. D. Minn. LR 12.1(c)(3)(B).

       8.      A motions hearing will be held pursuant to Federal Rules of Criminal
               Procedure 12(c) where:


                                             3
           CASE 0:21-cr-00011-JRT-TNL Doc. 38 Filed 07/27/21 Page 4 of 4




              a.      The Government makes timely disclosures and a Defendant identifies
                      in the motions particularized matters for which an evidentiary hearing
                      is necessary; or

              b.      Oral argument is requested by either party in its motion, objection or
                      response pleadings.

      9.      If required, the motions hearing must be heard before Magistrate Judge Tony
              N. Leung on November 9, 2021, at 10:00 a.m., and will occur by Zoom
              videoconferencing technology. D. Minn. LR 12.1(d). Login information
              will be provided to counsel closer to the hearing date.

      10. TRIAL:

              a. IF NO PRETRIAL MOTIONS ARE FILED BY DEFENDANT: the
                 following trial and trial-related dates are:

                   All voir dire questions and jury instructions must be submitted to Chief
                   District Judge John R. Tunheim on or before December 6, 2021.

                   This case must commence trial on December 13, 2021, at 9:00 a.m.
                   before Chief District Judge John R. Tunheim in Courtroom 15, Diana E.
                   Murphy U.S. Courthouse, 300 South Fourth Street, MINNEAPOLIS,
                   Minnesota.

              b. IF PRETRIAL MOTIONS ARE FILED, the trial date, and other
                 related dates, will be rescheduled following the ruling on pretrial
                 motions. Counsel must contact the Courtroom Deputy for District
                 Judge Tunheim to confirm the new trial date.




Dated: July 27 , 2021                                    s/Tony N. Leung
                                                  Tony N. Leung
                                                  United States Magistrate Judge
                                                  District of Minnesota

                                                  United States v. Araujo Castillo
                                                  Case No. 21-cr-11 (JRT/TNL)




                                              4
